Opinion issued December 20, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00651-CV



KRISTAL TIMISH WALKER A/K/A KRISTAL TIMISHA WALKER, 
Appellant

V.

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,  Appellee



On Appeal from the 314th District Court
Harris County, Texas
Trial Court Cause No. 2006-06805J



MEMORANDUM OPINION	Appellant, Kristal Timish Walker also known as Kristal Timisha Walker, has
neither established indigence, nor paid all the required fees.  See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent), 20.1 (listing requirements
for establishing indigence); see also Tex. Gov't Code Ann. §§ 51.207, 51.941(a),
101.041 (Vernon 2006) (listing fees in court of appeals); Fees Civ. Cases B(1), (3)
(listing fees in court of appeals).  After being notified that this appeal was subject to
dismissal, appellant did not adequately respond.  See Tex. R. App. P. 5 (allowing
enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.